Citation Nr: 9905912	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

What evaluation is warranted for the period from August 29, 
1991 for bilateral claw foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


REMAND

In light of a recent Court decision the Board finds that a 
remand is necessary in order for the RO to consider and 
document whether a "staged rating" is warranted in this 
case.  Generally, separate ("staged") ratings may be 
assigned with respect to original claims for distinct 
separate periods of time during the appeal period based on 
the facts found.  The United States Court of Veterans Appeals 
recently discussed the application of "staged ratings" with 
respect to original claims in Fenderson v. West.  The Court 
noted that the distinction between an original rating and a 
claim for an increased rating was important in terms of 
determining whether the original rating on appeal was 
erroneous.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).

The facts in Fenderson are similar to the case at hand.  In 
both instances there was a long time period between the 
veteran's original claim for service connection, the 
subsequent grant of service connection and assignment of an 
original rating, and the appellant's appeal of the originally 
assigned rating.  In Fenderson, the Court noted that the 
evidence dating from the time of the appellant's original 
claim warranted a higher disability rating for at least part 
of the time the case was on appeal to the Board.  Such a 
situation may be the case with respect to the issue on 
appeal.  

In this regard, the Board notes that the medical evidence of 
record primarily consists of two VA examination reports, one 
from August 1992 and the other from September 1998.  Upon 
reviewing both reports, it appears that the veteran's 
bilateral foot disorder possibly was more severe in 1992 than 
in 1998.  Specifically, the August 1992 VA examination report 
revealed that the appellant could not flex or extend the toes 
II, III, IV, and V on both feet; and he was unable to 
dorsiflex both ankles more than zero degrees (or a right 
angle).  Moreover, running and extended walking caused pain.  
The diagnosis was postoperative surgery for hammer and claw 
toes of toes II through V.  The examiner added that the 
veteran's functional and objective impairment was moderate.  
In comparison, the September 1998 VA examination perhaps 
showed improvement since 1992.  While the diagnosis generally 
described bilateral hammertoes, there was no finding of claw 
feet.  The veteran appeared in 1998 to have been able to run 
with only occasional swelling.

In light of the foregoing it appears that "staged ratings" 
may apply in this case because the evidence shows that the 
veteran's bilateral foot disorder has improved over the 
years.  Nevertheless, before the Board may address a question 
that was not addressed by the RO, it must determine whether 
the veteran and his representative have been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to address the question at a 
hearing, and, if not, whether the veteran would be prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Hence, the Board finds that a REMAND is necessary given that 
the RO has not had an opportunity to consider and document 
the application of "staged ratings" to the issue on appeal.

Therefore, this case is REMANDED for the following action:

1.  The RO should adjudicate on a de novo 
basis the claim, "what evaluation is 
warranted for the period from August 29, 
1991, for bilateral claw foot."  As 
Fenderson holds, this is a different 
claim than the claim for an "increased 
evaluation" that is set forth in the 
statement of the case.  In doing so the 
RO must specifically document their 
consideration as to whether a "staged 
rating" as discussed in Fenderson, is 
warranted.  

2.  If the benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
suggest that a staged rating is a plausibility in this case.  
They should not be read as mandating that a staged rating be 
entered.   The purpose of this remand is to ensure that the 
veteran is afforded due process of law.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


